                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION



DIEDRA FRANCIS,

               Plaintiff,

v.                                                           Case No. 8:18-cv-2492-T-24 SPF

NANCY A. BERRYHILL, Acting
Commissioner of the Social Security
Administration,

            Defendant.
_____________________________/

                                           ORDER

       This cause comes before the Court for consideration of Plaintiff's Motion for Leave to

Proceed In Forma Pauperis. (Doc. No. 2). This motion was considered by the United States

Magistrate Judge, pursuant to a specific order of referral. Magistrate Judge Flynn has filed his

report recommending that the motion be denied. (Doc. No. 6). All parties were furnished copies

of the Report and Recommendation and were afforded the opportunity to file objections pursuant

to 28 U.S.C. § 636(b)(1).   No such objections were filed. Upon consideration of the Report and

Recommendation, and upon this Court's independent examination of the motion, it is determined

that the Report and Recommendation should be adopted.

       Accordingly, it is now ORDERED AND ADJUDGED that

               (1)     The Magistrate Judge's Report and Recommendation (Doc. No. 6) is

                       adopted and incorporated by reference in this Order of the Court.
             (2)    Plaintiff's Motion for Leave to Proceed In Forma Pauperis (Doc. No. 2) is

                    DENIED.

             (3)    Plaintiff is directed to pay the requisite filing fee to the Clerk by December

                    10, 2018. If Plaintiff fails to pay the requisite filing fee to the Clerk within

                    the allotted time, this case will be dismissed without prejudice without

                    further notice.

      DONE AND ORDERED at Tampa, Florida, this 26th day of November, 2018.




Copies to:
The Honorable Sean P. Flynn
Counsel of Record




                                               2
